Citation Nr: 1107114	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  95-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 
1974, January 1979 to September 1979, and January 1991 to July 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, 
Georgia.  

The Veteran appeared at a hearing before the undersigned Veterans 
Law Judge in June 2005.  

This matter was previously remanded by the Board in September 
2005, November 2006, April 2008, and August 2009.  


FINDINGS OF FACT

The Veteran's service-connected disabilities preclude 
substantially gainful employment consistent with his education 
and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION


TDIU

Controlling laws provide that a TDIU may be assigned when a 
Veteran has one service-connected disability rated at 60 percent 
or more, or two or more service-connected disabilities with at 
least one rated at 40 percent or more and he has a combined 
rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In 
calculating whether a Veteran meets that 60/70 percent schedular 
criteria, disabilities resulting from one incident, including the 
bilateral factors, are considered one disability.  The record 
must also show that the service-connected disabilities alone 
result in such impairment of mind or body that the average person 
would be precluded from securing or following a substantially 
gainful occupation.  38 C.F.R. § 4.16(a).

In any event, it is the policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. 
§ 3.340, 3.341, 4.15 (2010). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991), the Court referred to apparent conflicts in the 
regulations pertaining to individual unemployability benefits.  
Specifically, the Court indicated that there was a need to 
discuss whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon a 
Veteran's actual industrial impairment.  In a pertinent precedent 
decision, VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful occupation as 
the result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the criteria 
for determining unemployability include a subjective standard. It 
was also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 
2317 (1992).

The Court has also held that a Veteran's advancing age and 
nonservice-connected disabilities may not be considered in the 
determination of whether a Veteran is entitled to a TDIU.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 
4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran 
to prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which places him in a 
different position than other Veterans with the same disability 
rating.  The sole fact that a Veteran is unemployed or has 
difficulty obtaining employment is not enough to prove 
unemployability.  Additionally, it is noted that a high rating in 
and of itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  Thus, the question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Furthermore, marginal employment shall not be considered 
substantially gainful employment.  Marginal employment generally 
shall be deemed to exist when a veteran's earned annual income 
does not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  
38 C.F.R. § 4.16(a).

4.16(a)

As to a TDIU under 38 C.F.R. § 4.16(a), the Board notes that the 
Veteran's service-connected disabilities are as follows: low back 
strain rated as 20 percent disabling, cervical strain rated as 10 
percent disabling, hypertension rated as 10 percent disabling, 
and left L5-S1 radiculopathy associated with low back strain, 
rated as 10 percent disabling.  The combined total disability 
evaluation is 40 percent.  Therefore the Veteran does not meet 
the 60/70 percent schedular criteria of 38 C.F.R. § 4.16(a) for a 
TDIU at any time during the pendency of his appeal.  

4.16(b)

In conjunction with his request for a TDIU and in association 
with the September 2005 Board remand, the Veteran was afforded a 
VA examination in October 2005.  The examiner noted that with 
regard to work history, the Veteran was not working and had 
actually received VA disability in 1994.  He stated that as to 
ability or potential to hold employment, it was very difficult to 
say how productive he would be in an employed position given that 
the pain in his neck severely limited his ability to rotate or 
bend.  He further stated that with regard to his back, not being 
able to lift greater than 5 lbs and not being able to bend 
certainly would limit his ability to perform occupational tasks.  

In conjunction with the Board's April 2008 remand, the Veteran 
was afforded an additional VA examination in October 2008.  
Following examination, the examiner stated that he felt the 
Veteran could maintain substantial gainful employment if it did 
not require any heavy lifting, stooping, or squatting.  He 
indicated that it would need to be a supervisory role or sitting 
position.  He noted that the Veteran was limited in his training 
in that he basically worked 14 years as a nursing assistant which 
did require a certain amount of lifting, stooping, and taking 
care of patients.  He observed that the Veteran was willing to 
work and had tried to obtain ceratin jobs but was turned down 
whenever it was determined he had lost a job at VA due to 
disability.  

In a May 2009 report, the Director of Compensation, on the issue 
of entitlement to an extra-schedular TDIU under § 4.16(b), noted 
the October 2008 report findings and found that the Veteran's 
service-connected disabilities did not render him unable to 
obtain or maintain substantially gainful employment.  

This matter was again remanded by the Board in August 2009, with 
Board noting that while the Veteran was afforded a VA examination 
in October 2008, the examiner did not include an examination of 
the Veteran's service-connected hypertension nor did the examiner 
include hypertension in his opinion as to whether the service-
connected disabilities rendered it impossible for the Veteran to 
follow a substantially gainful occupation.  As a result, the 
Board requested that the Veteran be afforded an additional VA 
examination, with the examiner(s) discussing the extent to which 
the Veteran's service-connected disabilities (low back strain, 
cervical strain, left L5-S1 radiculopathy associated with low 
back strain, and hypertension) interfered with his ability to 
follow a substantially gainful occupation.  Specifically, the 
examiner(s) were to express an opinion as to whether the Veteran 
was unable to secure and follow a substantially gainful 
occupation due to his service-connected disabilities.  In doing 
so, the examiners were to consider the Veteran's education, 
experience, and occupational background in determining whether he 
was unable to secure or maintain gainful employment in light of 
his service-connected disabilities. 

As a result of the Board's remand, the Veteran was afforded VA 
hypertension and orthopedic examinations in December 2009.  

Following the orthopedic examination, the examiner stated that 
when addressing the question as to whether the Veteran was unable 
to secure and follow a substantial and gainful employment by 
reason of service-connected disability, that question would need 
to be given to the Veteran as there were variables involved with 
the question that he could not answer.  On addressing the issue 
as to the extent to which the Veteran's service-connected 
disability interfered with his ability to follow a substantially 
gainful employment, it was his opinion that the Veteran did have 
degenerative arthritis of the cervical and lumbar spine of a 
significant enough degree that it would interfere with his 
obtaining any type of work requiring physical activity which 
required lifting heavy material or constant bending or stooping.  
He noted that the Veteran had worked as an x-ray technician part 
of the time that he was in service and as a nursing assistant for 
14 years at the VA medical center.  The examiner stated that both 
of these occupations required a fair amount of bending and 
lifting and he would probably have difficulty obtaining work in 
these two particular fields.  

The examiner then indicated that from a realistic standpoint, 
since the Veteran had no training in any type of secretarial or 
sedentary type of work, he would probably have difficulty 
obtaining any type of work of that nature, which he could 
probably physically handle.  He opined that it was difficult for 
the Veteran to obtain and secure a substantial gainful occupation 
due to his service-connected disabilities.  

In a September 2010 report, the Director of Compensation and 
Pension Services noted the findings in the December 2009 
examinations and found that a review of the evidence did not 
establish that the Veteran was unemployed and unemployable due to 
service-connected disabilities and that a TDIU under 4.16(b) was 
not warranted.  

The Board notes that the Veteran has not been found to be 
unemployable as a result of his service-connected hypertension, 
nor has he indicated that his hypertension renders him 
unemployable.  The disabilities which have the most impact upon 
the Veteran's employability status are his cervical and lumbar 
spine disabilities and the resulting radiculopathy.  In this 
regard, the Board notes that the VA examiners have indicated that 
these disabilities would interfere with the Veteran's 
employability.  The December 2009 examiner noted the limitations 
that the disabilities would cause when attempting to obtain 
employment in the field where the Veteran had previously worked.  
Moreover, he noted that the Veteran had little to no training 
outside the fields in which he had been previously employed, when 
finding that it would be difficult for the Veteran to obtain and 
secure a substantial gainful occupation due to his service-
connected disabilities.  

The examiners' opinions, when read collectively, demonstrate that 
the Veteran cannot work in the field in which he has training and 
experience, that he has lack of training and education in other 
fields of work, and that the service-connected neck and back 
disabilities, with resultant radiculopathy, prevent him obtaining 
and securing substantial gainful employment.   

In conjunction with the examiners' findings and in accordance 
with the criteria set forth in § 4.16(b), a TDIU based upon 
service-connected disabilities is warranted.  


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on this claim, further assistance is not 
required to substantiate that element of the claim.


ORDER

A TDIU is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


